Citation Nr: 0030518	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), bilateral pes planus, bilateral hearing 
loss, and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for PTSD, bilateral pes planus, bilateral hearing 
loss, and tinnitus.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999, a transcript of which has been 
associated with the claims file.

In October 1999 the RO Hearing Officer affirmed the 
determinations previously entered. 

A review of the veteran's substantive appeal (VA form 9), 
received in June 1999, shows that he indicated he wished to 
appear personally at a hearing before a Veterans Law Judge 
(Member of the Board) in Washington, DC.  The veteran failed 
to report for a Central Office hearing scheduled on November 
9, 2000.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1), (2), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 



The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.
  
(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107, now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

A review of the service medical records reveals that upon the 
veteran's entrance into service mild pes planus was noted.  
The records also reveal treatment during service and a 
diagnosis of second degree pes planus.  A review of the 
veteran's personnel records discloses that he served in 
Vietnam.  He has alleged that he has hearing loss and 
tinnitus secondary to acoustic trauma during service.  He 
also claims that he has PTSD related to his Vietnam service.  
In this regard, the Board notes that he submitted a medical 
statement that relates treatment of a psychiatric disability 
to service.  




In view of the recently enacted legislation cited above, the 
Boards finds that examinations are required to obtain medical 
opinions as to the nature, extent of severity, and etiology 
of the claimed disabilities.  The RO should also consider in 
the first instance whether all duty to assist requirements 
have been met in view of the new legislation.  

Under the circumstances, the case is remanded to the RO for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
treatment for the disabilities at issue.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be requested to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  


He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed unverified stressor(s) based on 
review of all pertinent documents and 
statements of record.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service and personnel records, and any 
written stressor statements should then 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged stressors.

Following the above, the RO should make a 
determination as to whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 12 Vet. App. 169 (1999).

4.  Thereafter, if and only if, any 
alleged stressor(s) is or are verified, 
the RO should afford the veteran a VA 
special psychiatric examination for the 
purpose of ascertaining whether PTSD or 
any other psychiatric disorder found 
present is/are related to service.

Prior to the examination, the RO is to 
inform the examiners of the results of 
its determination as to the existence of 
a stressor or stressors.  

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, any information provided by USASCRUR 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the all of the foregoing was 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

With regard to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.  

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) are sufficient to 
produce PTSD.  The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner should explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Again, if PTSD is 
diagnosed, the examiner must identify the 
verified stressor(s), combat, and or non-
combat related, supporting the diagnosis.  
If any psychiatric disorder(s) other than 
PTSD is or are diagnosed, the examiner 
must express an opinion as to whether 
such disorder is related to the veteran's 
period of active service.  In this 
regard, the examiner's attention should 
be directed to the June 23, 1998 letter 
on file from Dr. MJR who has expressed an 
opinion in this regard.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the service 
reported pre-existing bilateral pes 
planus. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner is requested to review the 
medical evidence and offer an opinion as 
to whether the veteran's pre-existing pes 
planus was aggravated by his active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

6.  The RO should arrange for VA ear 
disease/audiology examinations of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any hearing loss and tinnitus 
found present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  Any further 
indicated special studies should be 
conducted.

The examiners must be requested to 
express an opinion as to whether it is at 
least as likely as not that hearing loss 
and/or tinnitus is or are secondary to 
reported acoustic trauma in service.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims with application 
of the new law, the provisions of which 
have been reported in detail above.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


